Title: To Alexander Hamilton from Stephen Higginson, [11] November 1789
From: Higginson, Stephen
To: Hamilton, Alexander


Boston Novr. [11] 1789
Sir
In my last Letter I suggested, that a good Officer might, for want of support, be borne down by the combined ⟨w⟩eight of people in trade. Since then, there has a case arisen ⟨i⟩n point. in the port where I mentioned your having a ⟨g⟩ood Collector, such persons have been appointed Inspectors, as were wholly unfit for the Office, by the influence of people in Trade. One of them has been already set aside for misconduct, & they probably will all soon meet the same fate.
A man must be very independent in his temper and situation, who can withstand such kind of influence. While he has any doubts, as to the stability of the general government, or any suspicion that he may again need the Aid of people of popular influence in his favour, he will be very loth to give a general offence to such people, or to omit doing any thing which They may in general press him to do. This habit of feeling a dependence upon popular characters, was very naturally contracted under the State government; it having been found necessary, to obtain or to hold an Office, to have the popular Voice in their favour. But different Ideas & expectations should now take place. Men in Office should be led to consider themselves, as dependent on their own good conduct for its continuance; & They should always have the support of their Superiors at hand, to guard against the weight of popular influence.
I mentioned that the Union would derive great benefit from having exclusively the Excise, & I stated some reasons which then occurred. I would now add, that Importers now feel no check from the Excise Laws, or Officers of this State; they are rather encouraged than else by them to smuggle, so loose is the conduct of the Officers, & so defective the laws. If they can now elude the Impost Officers they have no fear of the Excise; & there is not more than half the Excise now collected, even upon those goods that have been fairly entered. But if the Excise was collected by the Union, & the Officers were under the controul of a proper head—if they possessed the same powers to seize, & felt the same necessity to exert themselves in detecting frauds, with the Impost Officers, the Importers would feel a very strong additional restraint. It would often happen, that a vigilant Excise Officer would, in the course of his duty, detect frauds upon the Impost; & the Importer would find himself exposed to two Sets of Officers, instead of One. The impost & excise Laws may be so framed as to aid & check each other. Besides, while the right to impose Excises remains with the States, They may, & probably will injure the Trade of each other, by improper duties on their exports. This has been, & may again be a Source of uneasiness among them, which had better be removed.
To stop the mouths of clamorous popular Leaders, the States have appointed many improper Officers. But such men are very rarely worth buying; & in most cases they will afterward be opposed to government, though perhaps not so openly. Such conduct in government has a direct tendency to increase the Evil it is intended to prevent. Every appointment to office upon such motives, & they are always discovered, encourages others to act the same part, that they may derive the Same benefit. The number of Opposers is by this means generally increased; & in this State, I am sure, we have been cursed with Insurgents & Antifederalists by such conduct.
I expressed myself too strong perhaps in saying “the Surveyors general of the States of districts should have power to remove & appoint the under Officers.” This power would be invidious & alarming perhaps; & few men would care to exercise it. A power to suspend would be very useful; but the removal or appointment had better be direct from you or the President. Removals from Office would generally be made upon the representation of the Surveyor, & without any particular reason being assigned. If any thing like a formal inquiry, or trial was made, the delinquent would almost always escape; & the place where he lived be thrown into parties. This would happen from the nature of the Offices, which must generally engage the popular tide in his favour. It might be best to say only, we have no farther Service for you.
I find that, through haste, I did not express myself as I meant. The Russians, as well as the Dutch, cover their Vessels with pine &c; but the Danes & Swedes, as far as I have observed, use chiefly Oak. I also omitted to state the reasons why, I suppose, many of the British Vessels are built fuller than Ours, & those in the southern States sharper. Many of the ports in England &c are tide harbours, & the Vessels that use them must be constructed so, as to take the ground with their Cargo’s in, & often upon their bilges without injury; but the southern Vessels are not usually laid ashore, even for the purpose of cleaning; They are then hove down. Our harbours have Water enough to enter, but at Our Wharves the Vessels generally lay aground at low Water, though they are generally in part Water borne; & We always lay them ashore to clean. We therefore build them full enough to take the ground when light, upon their Bilges, & to set upright when loaded at the Quays without injury. This difference of circumstances has probably led to the difference of model, which I have mentioned; & it has so happened, that Ours unify the various qualities useful in Vessels, in a greater degree than most others.
Though it were true, that by Imposts & Excises, when extended as far as Our case will admit, & duly & exclusively collected by the Union, a sufficient revenue may be raised to pay the interest on the public Debts, including those of the several States, & to support the federal Government; it is a very important Question how far it should be applied to the first of those uses. There is nothing that would so much alarm, & rouse the feelings of the State Governments & of their constituents, as a proposition, with an ability, to pay the full interest on public Securities in Specie. The past depreciation in their value, & the great loss thereby sustained have soured a vast many people; & they will think it unjust in the extreme, to pay Imposts, or any other taxes for such a purpose. Others, whose feelings are not so much excited by their own losses, have the same Idea, as to the injustice of paying the full interest upon the nominal Sum of the Securities. They can not think it right for those, who have bought them up at 2/ to 3/ in the pound, to derive so great an income from them, & eventually to receive the full Sum of the principal in Specie. They would consider this, when done by any sort of taxes upon the public, as stripping the poor to increase the wealth & influence of the rich. Others again, who are of a levelling Spirit—who wish to render the measures of Government futile & fluctuating, & are desirous of reducing all others to their own level, will be violent Opposers. These descriptions of men compose, I conceive, a large majority of this & the other N E States, perhaps of all the States; & they can not bear the Idea of being in a way taxed, to elevate those still more, whom They now consider as far too much above them. Rich man are in all countries, & at all times, Objects of Envy with the common people; but they become much more so, when it is believed, that the poor are depressed to increase their wealth. Every thing which operates a great fluctuation of property & tends rapidly to transfer it from the poor to the rich will naturally excite irritation; & there can not be a case imagined, in which such a transfer would be more apprehended, & the passions of people be more highly excited.
Justice must eventually be done to the public Creditors—the faith of Government must be preserved, as far as possible, & the public credit restored; but those great Objects may be perhaps secured without hazarding the peace of Society, or endangering Government. If the public Creditors were to receive two or three ⅌ Ct.

interest in Specie, & could see funds established equal to the punctual payment of it, & promising an increase; They would in general feel very well satisfied, & the principal of their notes would be gradually increasing in value. They would then be in a situation so much better than they have hitherto enjoyed, or, till very lately, could have sanguinely expected, They would be very easy & contented. If the revenue can be so far increased, as will be equal to the support of government; & the payment of the full interest on the public Debt, why will it not do to pay three ⅌ Ct. interest, & reserve the residue to constitute a fund, or establish a Bank? The Idea of a sinking fund to pay off the Debt, by slow degrees, will be very popular; & such a resort may, in the infancy of Our government, be essential to its safety. The remaining three ⅌ Ct. may be paid by notes, constituting a new principal, or Debt to the Creditors. The interest upon the increased capital of the Debt, would be very much short of the natural increase of revenues, by the growth of Commerce & consumption; so that the surpluss, which will go to the fund will be daily increasing, without any new Sources of revenue. A clear Surpluss of revennue, beneficially employed, would increase much the public credit; & upon the strength of it, a new loan may be opened, perhaps at 4 ⅌ Ct., to pay off such of the old Creditors, as should decline to renew their notes at that rate.
But the great Object is, first, to get a revennue equal to this or any other plan. I have no Idea, that any thing can be drawn from the States by requisition, or direct taxes. Imposts & Excises are the only Sources that can be relied upon; & those you must have exclusively to make the most of them.
You will please to excuse my writing to you in this loose way. I give you the Ideas that arise in my mind without any arrangement or System. If they can be useful to you in any way or degree I shall be glad. I intended to have given you some Observations on the Impost Law; but other Ideas crouded upon me, till it is now too late for this post.
With much respect I have the honour to be Sir   your very hume Servt.
Stephen Higginson
